Maeshall, J.
(dissenting). The trial cdurt assumed that the special circumstances mentioned in sec. 2731, Stats., requisite to use of the attachment remedy to realize on a cause ■of action sounding in tort, is also necessary to authorize the garnishee remedy in such an action under sec. 2753, Stats.
The latter statute provides that:
“Either at the time of issuing the summons or at any time thereafter, before final judgment, in any action to recover damages founded upon contract, express or implied, or in .any cause of action mentioned in section 2731, or upon judgment or decree, . . . the plaintiff or some person in his behalf may make an affidavit stating the amount of the plaintiff’s claim against the defendant, over and above all offsets, and stating that he verily believes that some person, naming him, is indebted to or has property, real or personal, in his possession or under his control belonging to the defendant or *345either or any of the defendants in the action . . . naming him or them, and that the indebtedness or property mentioned in such affidavit is, to the best of the knowledge and belief of the person making snch affidavit, not by law exempt from seizure or sale upon execution.”
The affidavit in this matter fully complied with those requisites. There is nothing in the statute requiring any different statement in the affidavit in case of the cause of action sounding in tort than in case of its being to recover damages on contract. In either, all that is required, as to the cause of action, is a statement of “the amount of the plaintiff’s claim against the defendant, over and above all legal setoffs.” It is-customary to state the nature of the claim, as whether upon contract or sounding in tort, but the statute does not expressly require it.
Appellant having thus literally complied with the requisites as to the affidavit in garnishment, it seemed the circuit court erred in dismissing the proceedings because of want of some further statement therein. The statute provides, specifically, the causes of action in which the garnishee remedy may be used and, just as specifically, what the garnishee affidavit must contain; the latter being the same in one 'cause of action as another. The reference to causes of action mentioned in sec. 2731, Stats., points to the named causes, first, for an indebtedness exceeding $50 over and above all legal setoffs due upon contract, express or implied, or upon judgment or decree, or second, an action sounding in tort, the damage sustained and claimed exceeding $50. The further statement required to be made in an affidavit for attachment by the letter, as well as the reason of the statute, are not essentials of the cause of action, bu}, of the right to use the attachment remedy. So where it is said in sec. 2753 that the garnishee remedy may be used in any cause of action mentioned in sec. 2731 and specifying just what the affidavit in garnishment shall contain it seems that all one need look to *346tbe latter section is for tbe nature of tbe cause of action referred to. Tbe conditions precedent to use of tbe remedy are wholly found in-sec. 2753.
In my judgment tbe circuit judge was clearly wrong and tbe course of tbe litigation bas resulted in a very material judicial usurpation of a legislative function.